DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.

 Claim Objections
Claims 53 and 54 are objected to because of the following informalities:  
Claim 53, line 2, recites “and IP address” which appears to be a typographical error and should be changed to “an IP address”.
.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,462,084 (hereinafter Connor) in view of US 2018/0077247 (hereinafter Wang), US 20170012865 (hereinafter Nainar), US 2015/0215172 (hereinafter Kumar), and US 7,031,275 (hereinafter Borella).
Regarding claim 1, Conner teaches a method performed in an internet protocol advertisement point (IAP) (Fig. 4: details remote computing device), the method comprising: the IAP receiving a downlink data packet intended for a user equipment (UE) (Col. 8, ll. 62-64: details remote computing device determines whether a network packet was received). 
Connor does not explicitly teach in response to receiving the downlink data packet, the IAP transmitting toward a control plane node that is separate from the IAP a request for information identifying a set of top service function chain (SFC) nodes; after transmitting the request, the IAP retrieving, from the control plane, a message transmitted by the control plane node in response to the request for information from the IAP, the message identifying a set of N downlink (DL) top SFC nodes, wherein each DL top SFC node is a first node in a DL SFC, N is a positive integer greater than or equal to 
However, Wang teaches in response to receiving the downlink data packet ([0053][0058] details service switch node may send a data packet to the service function enabling unit supported by the service switch node; UE successfully attaches to a network, as receiving the downlink data packet), the IAP transmitting toward a control plane node that is separate from the IAP a request for information from the IAP a request for information identifying a set of top service function chain (SFC) nodes ([0055][0059][0060] details the AS, as IAP, sent the first message, as request, to PCRF, as control plane node, by using SCEF, as separate from IAP); after transmitting the request ([0061] details S303 which is after sending first message, S301), the IAP retrieving, from the control plane, a message transmitted by the control plane node in response to the request for information from the IAP ([0066][0069] details S 304 PCRF sends a fourth message to the AS by using the SCEF, where the fourth message includes a service chain function list; the list includes a service chain function and each function, as set of DL top SFC nodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the 
Nainar teaches the message identifying a set of N downlink (DL) top SFC nodes (FIG. 5, 190; [0028][0033]: details SFP=100, as message identifying set of DL top SFC nodes),  each DL top SFC node is a first node in a DL SFC (FIG. 5, 173; [0028]: details SF1-3 in SFP=100, as first nodes in a DL SFC since it is the beginning for other service function using SFF and SFBM), N is a positive integer greater than or equal to 2 (FIG. 5, 172; [0028]: details service index of 3, as greater than or equal to 2), and the message comprises a first DL top SFC node identifier identifying a first DL top SFC node and a second DL top SFC node identifier identifying a second DL top SFC node (FIG. 5, 170; [0028]: details SFP ID=100, as message, has node SF1, as first DL top SFC node, and SF2, as second DL top SFC node); the IAP selecting one of said N DL top SFC nodes identified by the message in accordance with predetermined criteria (FIG. 5, 194; [0028] details selecting SF2 at SFP=100 in accordance with SI=2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Nainar and include the message identifying a set of N downlink (DL) top SFC nodes, wherein each DL top SFC node is a first node in a DL SFC, N is a positive integer greater than or equal to 2, and the message comprises a first DL top SFC node identifier identifying a first DL top SFC node and a second DL top SFC node identifier 
Moreover, Kumar teaches the IAP marking the downlink data packet such that the marked downlink data packet is forwarded to the selected DL top SFC node (Fig. 2, 75; [0033]: details service header is appended to the traffic for forwarding through the service chain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Kumar and include marking the downlink data packet such that the marked downlink data packet is forwarded to the selected DL top SFC node of Kumar with the first network node of Connor.  Doing so would free the chains of services from being statically bound to service nodes and localizes service classification outside the service nodes. (Kumar, at paragraph [0055]).
Furthermore, Borella teaches wherein the IAP is a user plane node configured to advertise towards an IP network (i) a range of IP addresses and/or (ii) a range of IP prefixes (col. 6, ll. 32-33: details home agent 18 is advertising a route to IP addresses in the 1.0.0.0/24 range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Borella and include wherein the IAP is a user plane node configured to advertise towards an IP network (i) a range of IP addresses and/or (ii) a range of IP prefixes of 

Regarding claim 8, Connor does not explicitly teach wherein the predetermined criteria is received from the control plane node.
However, Wang teaches the predetermined criteria is received from the control plane node (FIG. 6B; [0066] details AS receives service chain policy, as predetermined criteria, from PCRF, as control plane node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Wang and include the predetermined criteria is received from the control plane node of Wang with Connor.  Doing so would provide a low cost implementation for a service flow of a UE service. (Wang, at paragraph [0077]).

Regarding claim 51, Connor does not explicitly teach the message does not identify any SFC node that is not a first node in any SFC.
Nainar teaches the message does not identify any SFC node that is not a first node in any SFC (FIG. 5, 197: details table does not include SF4 which is not a first node in SFP=100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Nainar and include the message does not identify any SFC node that is not a first node in any SFC of Nainar with Connor.  Doing so would provide efficient 

Regarding claim 53, Conor does not explicitly teach the IAP obtaining from the received downlink data packet and IP address or prefix included in the packet, wherein the request sent to the control plane node comprises the IP address or prefix.  
However, Nainar teaches the IAP obtaining from the received downlink data packet and IP address or prefix included in the packet (FIG. 6, 642; [0032]: details the encapsulated packet includes an IP header, network service header, metadata, service bitmask), wherein the request sent to the control plane node comprises the IP address or prefix (FIG. 6, 640; [0032]: details network node sends the encapsulated packet to service node and on to the host). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Nainar and include t the IAP obtaining from the received downlink data packet and IP address or prefix included in the packet, wherein the request sent to the control plane node comprises the IP address or prefix of Nainar with Connor.  Doing so would provide efficient application of service function chaining in computer networks (Nainar, at paragraph [0013]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Wang, Nainar Kumar and Borella as applied to claim 1 above, and further in view of US2009/0019054 (hereinafter Mace).

However, Mace teaches the predetermined criteria specifies selecting from the N top SFC nodes a top SFC node that has the smallest traffic load ([0029][0056]: details predefined set of rules employed is the least number of connections; receive at servers with the smallest workload through the load balancer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Mace and include selecting of Mace with Connor.  Doing so would provide system that respects the strict temporal requirements of linear data communication. (Mace, at paragraph [0012]).

Regarding claim 3, Connor does not explicitly teach wherein the predetermined criteria specifies selecting a top SFC node in accordance with a round-robin scheduling procedure.  
However, Mace teaches the predetermined criteria specifies selecting a top SFC node in accordance with a round-robin scheduling procedure ([0029]: details the predefined set of rules is round robin). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Mace and include selecting a node in accordance with a round-robin scheduling procedure of Mace with Connor.  Doing so would provide system that 

Regarding claim 4, Connor does not explicitly teach wherein the predetermined criteria specifies selecting a top SFC node by applying a hash function on information included in the received downlink data packet.  
However, Mace teaches the predetermined criteria specifies selecting a top SFC node by applying a hash function on information included in the received downlink data packet ([0029]: details the predefined set of rules is source/destination hashing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Mace and include selecting a node by applying a hash function on information included in the received downlink data packet of Mace with Connor.  Doing so would provide system that respects the strict temporal requirements of linear data communication. (Mace, at paragraph [0012]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Wang, Nainar, Kumar and Borella as applied to claim 4 above, and further in view of US 2010/0189103 (hereinafter Bachmann).
Connor does not explicitly teach wherein the hash function is applied to one or more fields included in a header of the received downlink data packet.  
 ([0133]: details performing a special hash function to generate has value for fields from the inner headers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Bachmann and include the hash function is applied to one or more fields included in a header of the received downlink data packet of Bachmann with Connor.  Doing so would provide message smaller in size. (Bachmann, at paragraph [0138]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Wang, Nainar, Kumar and Borella as applied to claim 1 above, and further in view of US 9,088,584 (hereinafter Feng).
Connor does not explicitly teach wherein the predetermined criteria specifies selecting from the N top SFC nodes a top SFC node that is nearest to the IAP. 
However, Feng teaches the predetermined criteria specifies selecting from the N top SFC nodes a top SFC node that is nearest to the IAP (FIG. 8; Col. 14, ll. 35-38: details myInheritor may be set according to nearest IP address, as nearest to first node). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Feng and include the predetermined criteria specifies selecting of Feng with Connor.  Doing so would provide system that respects the strict temporal requirements of linear data communication. (Feng, at paragraph [0012]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Wang, Nainar, Kumar and Borella as applied to claim 1 above, and further in view of US 2018/0227221 (hereinafter Starsinic).
Connor does not explicitly teach wherein the selected top SFC node is a user plane function (UPF) node. 
However, Starsinic teaches the selected top SFC node is a user plane function (UPF) node (FIG. 8; FIG. 9: details user plane protocol stacks). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Starsinic and include the selected top SFC node is a user plane function (UPF) node of Starsinic with Connor.  Doing so would better leverage the services. (Starsinic, at paragraph [0014]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Wang, Nainar, Kumar and Borella as applied to claim 1 above, and further in view of US 2016/0112337 (hereinafter Zhang).
Regarding claim 10, Connor does not explicitly teach wherein the selected top SFC node is a classifier (CL) node.
However, Zhang teaches the selected top SFC node is a classifier (CL) node ([0020]: details SFC begins at an ingress classifier). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the  of Zhang with Connor.  Doing so would provide dynamic offloading flows from a service chain. (Zhang, at paragraph [0004]).

Regarding claim 11, Connor does not explicitly teach wherein the IAP forwards the marked downlink data packet to a forwarding element (FE) that forwards the marked data packet to the selected top SFC node.  
However, Zhang teaches the IAP forwards the marked downlink data packet to a forwarding element (FE) that forwards the marked data packet to the selected top SFC node (FIG. 3, 315; [0023]: details service function forwarder; re-routing traffic flow from the first chain to the second chain). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Zhang and include the IAP forwards the marked downlink data packet to a forwarding element (FE) that forwards the marked data packet to the selected top SFC node of Zhang with Connor.  Doing so would provide dynamic offloading flows from a service chain. (Zhang, at paragraph [0004]).

Regarding claim 12, Connor does not explicitly teach wherein the IAP forwards the marked downlink data packet to an Internet Engineering Task Force (IETF) service function forwarder (SFF) that forwards the marked data packet to the selected top SFC node.
 (FIG. 3, 315; [0023]: details service function forwarder; re-routing traffic flow from the first chain to the second chain). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Zhang and include the IAP forwards the marked downlink data packet to an Internet Engineering Task Force (IETF) service function forwarder (SFF) that forwards the marked data packet to the selected top SFC node of Zhang with Connor.  Doing so would provide dynamic offloading flows from a service chain. (Zhang, at paragraph [0004]).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Wang, Nainar, Kumar and Borella as applied to claim 1 above, and further in view of US 2015/0017994 (hereinafter Salami).
Regarding claim 54, Connor does not explicitly teach wherein the message received from the control plane node further comprises a base statin identifier identifying a base station serving the UE.
However, Salami teaches the message received from the control plane node further comprises a base statin identifier identifying a base station serving the UE (FIG. 2, 102; [0004][0033]: details small cell base station will typically select a physical layer identifier to use while in service to allow UEs to identify signals transmitted from the small cell basestation; basestation obtains an identifier used by the neighboring basestation; NWL or report from a UE connected to the basestation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Salami and include the message received from the control plane node further comprises a base statin identifier identifying a base station serving the UE of Salami with Connor.  Doing so would offer particular advantages for the deployment of multiple small cells belonging to different vendors within the small area or site (Salami, at paragraph [0060]).

Allowable Subject Matter
Claims 13-18, 20-24 and 52 are allowed.

Response to Arguments
Applicant’s arguments for 13-18, 20-24 and 52 are persuasive.
Applicant's arguments filed 2/9/2021 for the rest of the pending claims have been fully considered but they are not persuasive. Applicant alleges that the message of Wang is not a network attachment request. Applicant also alleges that Wang does not teach top nodes. Applicant further alleges that neither Connor nor Wang teaches the same entity receiving data packet and transmitting a request for information.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., network attachment request is a request for attaching the UE to a network and In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further alleges that Wang does not disclose the IAP perform both functions of receiving and transmitting. Examiner respectfully disagrees because the claim does not explicitly recite what is considered to be part of the IAP (i.e. same entity) and what is not.  Wang teaches both the receiving and transmitting. An ordinary person skilled in art would be able to combine them into a transceiver.  Even if this is performed by two separate modules, an ordinary person skilled in the art can still just call the two modules an IAP. The claim does not explicitly recite any structures of the IAP or how the components within it are interconnected. Explicitly reciting how the components for receiving and transmitting are integrated into the IAP as a single entity and not merely two modules that can be grouped may overcome the current reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./           Patent Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/           Supervisory Patent Examiner, Art Unit 2415